USDC IN/ND case 1:18-cv-00027-WCL-SLC document 8 filed 10/29/18 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 UNITED STATES,

                    Plaintiff,
                                                Case No. 1:18-cv-00027-WCL-PRC
          v.
                                                District Judge William C. Lee
                                                Magistrate Judge Paul R. Cherry
 MICHAEL BLACK,

                  Defendant.


                           MOTION FOR RULE 16 CONFERENCE


                                          MOTION

         The United States moves for a case-management conference under Fed. R. Civ.

P. 16.

                                         GROUNDS

         Michael Black has not executed the stipulation resolving this case described in the

government's recent status report, ECF No. 7. The United States will continue to explore

settlement with Mr. Black, but a case-management conference will help this litigation

move forward.

         As explained in the government's status report, although Michael Black has not

filed an answer or appearance with the Clerk, he did mail some responsive

correspondence to counsel for the United States after being served with the pleadings in

this action. Mr. Black has been representing himself, and government counsel has been

corresponding with him at the following address, telephone, and email:

                    Michael Black
                    9010 Olmston Drive          (260) 413-5177
                    Fort Wayne, IN 46825        MWB6373@gmail.com



                                         Page 1 of 2
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 8 filed 10/29/18 page 2 of 2



                                          Respectfully submitted,

                                          RICHARD E. ZUCKERMAN
                                          Principal Deputy Assistant Atty. General
       Monday, October 29, 2018           Tax Division U.S. Dept. of Justice

Local Counsel:
                                                 /s/ L. Steven Schifano
THOMAS L. KIRSCH II                              ________________________________
United States Attorney                           L. Steven Schifano
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 P.O. Box 55, Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 (202) 307-6575 Phone
                                                 (202) 514-5238 Fax
                                                 L.Steven.Schifano@usdoj.gov
On this date, this document was served by First- Wisconsin Bar # 1019644
Class Mail on Michael Black.                     Counsel for the United States




                                    Page 2 of 2
